ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The Amendment filed on Feb. 08, 2021 has placed the application in condition for allowance.  Claims 1 and 4-10 are allowed; and claims 2 and 3 are cancelled.
	The claimed invention introduces an image forming apparatus having a correcting circuity for correcting printing data based on current printing concentration.  The correcting circuitry generates measurement pattern printing data in response to power-on of the image forming apparatus.  When the elapsed time between reception of a latest printing instruction and completion of a successively previous printing instruction after the power-on exceeds a predetermined threshold, the image forming apparatus suspends the latest printing instruction, forms a test image based on the measurement pattern printing data, and has the correcting circuitry update the correction value based on the test image.  
The cited references do not disclose suspending the latest printing instruction, forming a test image based on the measurement pattern printing data generated upon power-on of the image forming apparatus, and having the correcting circuitry update the correction value based on the test image when the elapsed time between reception of a latest printing instruction and completion of a successively previous printing instruction after the power-on exceeds a predetermined threshold.



Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674